Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/795,389, filed 2/19/2020.
Claims 1-20 are pending and examined.

Claim Objections
Claim 19 is objected to because of the following informalities:  in line 9, after “the stem of the base” insert “,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraczek(9,303,707; cited on PTO 892).
Fraczek discloses an anti-rotation clutch assembly(see Fig. 5), the assembly comprising: 
a fixed base comprising a mounting plate(32, see Fig. 5) and an opposing stem(see Fig. 15); 
a rotating wheel subassembly(34, see Fig. 5) disposed colinear and adjacent with the base, the rotating wheel subassembly comprising a sprocket plate(see Fig. 5) and a shaft(50), the shaft being defined by a shaft wall having an elongated opening(see Fig. 5), the shaft further being defined by a cavity(see Fig. 5), the sprocket plate mounted on the stem of the base(see Fig. 4), the shaft receiving the stem of the 
a sleeve(70) disposed colinear and adjacent with the rotating wheel subassembly, the sleeve being inserted over the shaft of the rotating wheel subassembly(see Fig. 4), the sleeve further being attached to the stem(see Fig. 4); and 
a rotation biasing device(24, 26, 28, see Fig. 5) comprising at least one spring having one or more tabs(38, 40, 42, 44, 46, 48), the spring being coiled around the stem(see Fig. 4), the stem and the spring being fitted into the cavity of the shaft(see Fig. 4), 
whereby the spring generates a spring tension during rotational motion by the shaft, the spring tension generating frictional resistance to limit rotational velocity of the shaft, 
whereby the tabs engage the shaft wall during rotational motion by the shaft, the engagement generating frictional resistance to limit rotational velocity of the shaft(the structure of Fraczek is the same as the claimed structure and is therefore considered to be able to function as the claimed function due to this same structure and meets the functional claim limitations).
Regarding claim 2, Fraczek discloses the assembly of claim 1, wherein the mounting plate of the base anchors to a flat mounting surface(bracket, see Fig. 3).	
Regarding claim 3, Fraczek discloses the assembly of claim 1, wherein the stem terminates at a tapered free end(see Fig. 5).
Regarding claim 4, Fraczek discloses the assembly of claim 1, wherein the stem has a cylindrical shape(see Figs. 4 and 5).

Regarding claim 6, Fraczek discloses the assembly of claim 5, wherein the sprocket plate comprises multiple pointed protrusions sized and dimensioned to secure the cable(see Figs. 3-5).
Regarding claim 7, Fraczek discloses the assembly of claim 6, wherein the cable comprises a chain bead(see Fig. 3 and column 7, lines 43-44).
Regarding claim 8, Fraczek discloses the assembly of claim 1, further comprising a shade(see Fig. 1), the shade being rolled around the sleeve(see Fig. 1).
Regarding claim 9, Fraczek discloses the assembly of claim 8, wherein the rotational motion by the shaft rotates the shade(the disclosure of Fraczek describes the rotation of the shaft and therefore the rotation of the shade).
Regarding claim 10, Fraczek discloses the assembly of claim 1, wherein the shaft wall is defined by an outer surface and an inner surface(see Figs. 4 and 5).
Regarding claim 11, Fraczek discloses the assembly of claim 1, wherein the tabs(38, 40, 42, 44, 46, 48) engage edges of the elongated openings formed in the shaft wall(see Fig. 4) to limit maximum deployment and full retraction of the shade between deployment and retraction(the structure of Fraczek is the same as the claimed structure and is therefore considered to be able to function as the claimed function due to this same structure and meets the functional claim limitations.

Regarding claim 13, Fraczek discloses the assembly of claim 1, wherein the tabs(38, 40, 42, 44, 46, 48) engage edges of the elongated openings formed in the shaft wall during rotational motion by the shaft, the engagement restricting the rotational motion of the shaft to the width of the elongated opening in the shaft wall(the structure of Fraczek is the same as the claimed structure and is therefore considered to be able to function as the claimed function due to this same structure and meets the functional claim limitations).
Regarding claim 14, Fraczek discloses the assembly of claim 1, wherein the tabs are disposed at an orthogonal to the spring(see Figs. 4 and 5).
Regarding claim 15, Fraczek discloses the assembly of claim 1, wherein the stem and the spring are fitted into the cavity of the shaft in a snug relationship(see Fig. 3).
Regarding claim 16, Fraczek discloses the assembly of claim 1, wherein the sleeve has a cylindrical shape(see Figs. 1 and 2).
Regarding claim 17, Fraczek discloses the assembly of claim 10, wherein the sleeve is defined by an inner sleeve surface and an outer sleeve surface(see Figs. 1-3).

Regarding claim 19, Fraczek discloses the anti-rotation clutch assembly of claims 1, 3, 6, 10, 12-15 and 17-18.
Regarding claim 20, Fraczek discloses the anti-rotation clutch assembly of claims 1, 3, 5-6, 10, 13-15 and 17-18.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jennings(8,672,115) shows a similar clutch assembly 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/